Citation Nr: 1521288	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-30 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

2.  Entitlement to an effective date earlier than July 13, 2010, for the grant of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board also notes that in a December 2010 rating decision, the RO granted service connection for diabetes mellitus, effective from July 13, 2010.  In an April 2011 statement, the Veteran expressed disagreement the assigned effective date for the grant of service connection for diabetes mellitus.   As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the appeal for a higher initial rating for coronary artery disease. 

The Veteran's coronary artery disease has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 60 percent rating has been assigned from the date of service connection.  The Veteran contends that his service-connected coronary artery disease is more disabling than currently evaluated, and that a 100 percent rating should be assigned.

In this respect, of record are March 2011 and May 2012 VA disability benefits questionnaires (DBQ) from private physicians as well as an October 2013 VA DBQ from a VA physician, indicating that the Veteran has chronic congestive heart failure.  This finding would warrant a 100 percent disability rating for the Veteran's service-connected coronary heart disease.  Significantly, however, the VA examiner concluded that the Veteran's chronic congestive heart failure is not due to his service-connected coronary artery disease but rather to his hypertension and cardiomyopathy.  While the examiner noted that the claims folder had been reviewed, a clear rationale was not provided as to why the congestive heart failure is not due to the service-connected coronary artery disease.  Thus, the Board finds that a remand is warranted so that further clarification can be obtained on this matter.  
 
Moreover, the October 2013 DBQ report provided an estimate of the Veteran's current METs level based on the Veteran's responses, but the examiner did not indicate why an examination was not performed.  On remand, the Board finds that diagnostic exercise test should be conducted if possible, to determine the Veteran's current METs level.   

The Board further notes that the Veteran was awarded service connection for diabetes mellitus in a December 2010 rating decision, effective July 13, 2010.  In April 2011 correspondence, the Veteran disagreed with the effective date for the grant of service connection for diabetes mellitus.  To date, however, the RO has not issued a statement of the case (SOC) with respect to the issue in response to this notice of disagreement.  Accordingly, the Board is required to remand this issue so that the Veteran may be provided with a SOC that addresses this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this issue only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Return the entire claims file, to include a copy of this REMAND, to the October 2013 VA DBQ examiner for further examination and a supplemental medical opinion.
(a) The examiner should address the Veteran's current METs workload and whether symptoms of dyspnea, fatigue, angina, dizziness, and syncope are present.  A diagnostic exercise test should be conducted if possible, to determine the Veteran's current METs level.  If a diagnostic test cannot be conducted, the examiner should provide a reason. 

(b) In the October 2013 DBQ, the examiner concluded that chronic congestive heart failure is not due to the Veteran's service-connected coronary artery disease but rather to his hypertension and cardiomyopathy.  A clear and detailed rationale for this conclusion is warranted.  The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

If the October 2013 VA examiner is unavailable, or another examiner is deemed warranted, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responding to the questions and points raised above. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

2.  Following the above, the RO should review all the relevant evidence and adjudicate the claim.  If the benefit is not granted, an appropriate SSOC should be issued.  The Veteran and his attorney should be afforded an opportunity to respond to the SSOC before the claim is returned to the Board. 

3.  The RO should issue an SOC pertaining to the Veteran's claim of entitlement to an effective date earlier than July 13, 2010, for the grant of service connection for diabetes mellitus.  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




